EXHIBIT 3.1 CERTIFICATEOF OWNERSHIPAND MERGER MERGING HRG MS, INC. INTO HARBINGER GROUP INC. (Pursuant to Section 253 of the General Corporation Law of the State of Delaware) Dated as of March 9, 2015 Harbinger Group Inc., a corporation organized and existing under and by virtue of the laws ofthe State of Delaware (the “Parent”),DOES HEREBY CERTIFY THAT: 1.The Parent owns all of the issued and outstanding capital stock of HRG MS, Inc., a corporation organized and existing under and by virtue of the laws of the State of Delaware (the “Subsidiary”). 2.The Subsidiary is hereby merged into the Parent, with the Parent being the surviving corporation (the “Merger”). 3.The Merger was approved pursuant to resolutions of the Board of Directors of the Parent (the “Board”),attached hereto as Annex A, adopted by the Board on February 5, 2015. 4.The name of the Parent shall be amended upon the effectiveness of the Merger to be “HRG Group, Inc.” 5.The Merger shall be effective as of the date hereof upon the filing of this Certificate of Ownership and Merger with the Secretary of State of the State of Delaware. [Signature Page Follows] IN WITNESS WHEREOF, the Parent has caused this Certificate of Ownership and Merger to be signed as of the date first above written, by a duly authorized officer. HARBINGER GROUP INC. By: /s/Ehsan Zargar Name: Ehsan Zargar Title:
